DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manshor et al. ("Humidity versus photo-stability of metal halide perovskite films in a polymer matrix") in view of Seok et al. (US 2015/0228415).
	Regarding claim 1, Manshor discloses a photoelectric conversion element (abstract) comprising: an electron transport layer (line 28 of first full paragraph of left column on page 21634); a light absorption layer disposed on the electron transport layer (Section 3.2 line 3 on page 21633), wherein the light absorption layer includes a perovskite compound and a binder resin (abstract L11-12).
	Manshor does not explicitly disclose a hole transport layer.
	Seok discloses a photovoltaic perovskite device and further discloses the use of a hole transport layer ([0096] L5-6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a hole transport layer, as disclosed by Seok, in the photovoltaic perovskite device of Manshor, because the use of a hole transporting layer in a photovoltaic perovskite device amounts to the use of a known component in the art 
	Modified Manshor discloses the light absorption layer disposed between the electron transport layer (Manshor - line 28 of first full paragraph of left column on page 21634) and the hole transport layer (Seok - [0096] L5-6).
	Modified Manshor does not explicitly disclose a long axis length of the perovskite compound is 5 microns or more and 50 microns or less, and a ratio of a long axis length to a short axis length of the perovskite compound is 5 or more and 30 or less.
	Seok discloses a photoelectric conversion element (abstract) comprising: a light absorption layer disposed between the electron transport layer and the hole transport layer ([0096] L3-5), the light absorption layer includes a perovskite compound ([0192]), a long axis length of the perovskite compound is 0.5 to 100 microns ([0123]), and a ratio of the long axis length to a short axis length of the perovskite compound is 5 ([0123] discloses 0.5 microns for the long axis length and 0.1 microns for the diameter; [0115] L8-11 disclose an aspect ratio of 1 or more; [0118] L4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the perovskite compound of Manshor such that a long axis length of the perovskite compound is 0.5 to 100 microns (Seok - [0123]), and a ratio of the long axis length to a short axis length of the perovskite compound is 5 (Seok - [0123] discloses 0.5 microns for the long axis length and 0.1 microns for the diameter; [0115] L8-11 disclose an aspect ratio of 1 or more; [0118] L4), because as taught by Seok, the power conversion efficiency may be changed according to the shape and size of the light absorption structure and the surface coverage of the composite layer by the light absorption structure defined as Correlation Equation 1 ([0101] L4-10).  	 
	With regard to the ranges claimed, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 5, modified Manshor discloses all the claim limitations as set forth above. Modified Manshor further discloses the electron transport layer includes titanium dioxide (Manshor - line 28 of first full paragraph of left column on page 21634).
Regarding claim 6, modified Manshor discloses all the claim limitations as set forth above. Modified Manshor further discloses the perovskite compound is represented by ABX3 (Manshor - abstract L11).
Regarding claim 12, modified Manshor discloses all the claim limitations as set forth above.  
With regard to the limitation "wherein the perovskite compound forms a porous region in the light absorption layer, and voids in the porous region are filled with the binder resin", Manshor discloses polymer embedded perovskite films (abstract) and the final structure is the same whether the perovskite is incorporated into the polymer, or whether voids in the porous region of the perovskite compound are filled with the binder resin; and the limitation "wherein the perovskite compound forms a porous region in the light absorption layer, and voids in the porous region are filled with the binder resin" is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manshor et al. ("Humidity versus photo-stability of metal halide perovskite films in a polymer matrix") in view of Seok et al. (US 2015/0228415) as applied to claim 1 above, further in view of Nukada et al. (US 2003/0129451).
	Regarding claim 3, modified Manshor discloses all the claim limitations as set forth above.  
	While modified Manshor does disclose PVP, modified Manshor does not explicitly disclose the binder resin includes a polyvinyl butyral resin.
	Nukada discloses an organic electronic device and further discloses the use of PVP resin or polyvinyl butyral resin, either alone or as a mixture, as examples of a binding resin ([0071]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use either PVP or polyvinyl butyral resin, as disclosed in Nukada, as the polymer in modified Manshor, because as evidenced by Nukada, the use of either polymer amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using one polymer in place of the other based on the teaching of Nukada.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manshor et al. ("Humidity versus photo-stability of metal halide perovskite films in a polymer matrix") in view of Seok et al. (US 2015/0228415) as applied to claim 1 above, further in view of Huang et al. (US 9,391,287).
Regarding claim 4, modified Manshor discloses all the claim limitations as set forth above. 
Modified Manshor does not explicitly disclose the hole transport layer includes carbon nanotubes.
Huang discloses a photovoltaic perovskite device and further discloses the use of carbon nanotubes in the hole transport layer (C6/L3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the hole transport layer of modified Manshor with carbon nanotubes, as disclosed by Huang, because as evidenced by Huang, the use of carbon nanotubes in a hole transport layer of a perovskite photovoltaic device amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including carbon nanotubes in the hole transport layer of modified Manshor based on the teaching of Huang.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the 112 rejection in the previous office action is overcome due to the claim amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726